Exhibit Evergreen Energy Appoints William Walker Chairman of the Board of Directors Announces Additional Board and Governance Moves FOR IMMEDIATE RELEASE DENVER, April 16, 2008 — As part of an initiative to strengthen the company’s board of directors’ leadership and enhance corporate governance, the board of directors of Evergreen Energy Inc. (NYSE Arca: EEE), a cleaner coal technology, energy production and environmental solutions company, has added energy and capital markets veteran William H.
